                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                     Case No. 17-cr-00263-MMC-1
                                  8                   Plaintiff,
                                                                                       ORDER DENYING DEFENDANT’S
                                  9             v.                                     MOTION TO DISMISS, DISQUALIFY,
                                                                                       AND RETURN PROPERTY
                                  10     KUANG BAO OU-YOUNG,
                                                                                       Re: Dkt. No. 92
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13         The Court is in receipt of a document, titled “Defendant’s . . . Fourth Motion to

                                  14   Dismiss, Second Motion to Disqualify Defense Counsel, Fourth Motion to Disqualify

                                  15   Judges, Second Motion to Return Property, and Second Petition for Intervention,” filed

                                  16   pro se by defendant Kuang Bao Ou-Young (“Ou-Young”) on March 27, 2019. By said

                                  17   document, Ou-Young seeks to: (1) dismiss the instant case “with prejudice” (see Mot. at

                                  18   11:16); (2) disqualify the entire U.S. Attorney’s Office, Magistrate Judge Joseph C. Spero,

                                  19   the undersigned, and his appointed attorney James M. Thompson; and (3) recover

                                  20   property he alleges was seized by the U.S. Marshals Service and the City of Sunnyvale.

                                  21         For the reasons set forth in the Court’s Order of February 22, 2019, denying Ou-

                                  22   Young’s “Third Motion to Dismiss, Motion to Disqualify U.S. Attorney David L. Anderson

                                  23   and His Office, Third Motion to Disqualify Counsel and Motion to Return Property,” the

                                  24   instant motion is hereby DENIED.

                                  25         IT IS SO ORDERED.

                                  26
                                  27   Dated: April 1, 2019
                                                                                              MAXINE M. CHESNEY
                                  28                                                          United States District Judge
